Citation Nr: 0618193	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-35 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for the cause of the 
veteran's death.

2.	Whether new and material evidence has been received to 
reopen a claim for eligibility for Dependent's Educational 
Assistance (DEA) benefits.


REPRESENTATION

Appellant represented by: Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to August 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which denied service connection for cause of the veteran's 
death and eligibility for DEA benefits.  The RO issued a 
notice of the decision in August 2003, and the appellant 
timely filed a Notice of Disagreement (NOD) in March 2004.  
Subsequently, in August 2004 the RO provided a Statement of 
the Case (SOC), and thereafter, in October 2004, the 
appellant timely filed a substantive appeal.

Although the appellant initially had requested a hearing 
before the Board, in a January 2005 correspondence, she 
withdrew that request.  Accordingly, no hearing was held on 
this matter.

While the RO reopened the appellant's claim for service 
connection for cause of death and denied entitlement on the 
merits, the Board must make its own determination as to 
whether new and material evidence has been received to reopen 
the claims.  That is, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of the RO's finding.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision have been obtained; the RO has notified the 
appellant of the evidence needed to substantiate her claims 
and obtained all relevant evidence designated by the 
appellant.

2.  The RO denied service connection for cause of death and 
entitlement to DEA in a May 1995 decision; the appellant did 
not appeal that decision.  

3.  The evidence submitted since the May 1995 decision 
includes medical records in the months and years leading up 
to the veteran's April 1995 death, spanning 1990 to 1995, as 
well as other evidence relating to arrangements following 
his death.  When viewed in a light most favorable to the 
appellant, this evidence is new and raises a reasonable 
possibility of substantiating the claim for service 
connection for cause of death.

4.  The veteran died in April 1995; the death certificate 
lists the immediate cause of death as aspiration pneumonia 
due to dementia/Alzheimer's disease.

5.  There is no medical evidence of lung disease or 
Alzheimer's disease during service or for many years 
thereafter, nor is there competent evidence of a nexus 
between the veteran's aspiration pneumonia or Alzheimer's 
disease and any incident of service.

6.  At the time of the veteran's death, service connection 
was in effect for neurotic depressive reaction, rated at 30 
percent; service connection was not in effect for any other 
disease or disability during the veteran's lifetime.

7.  There is no medical evidence that shows the veteran's 
service-connected neurotic depressive reaction caused or 
aggravated his fatal aspiration pneumonia or Alzheimer's 
disease.  






CONCLUSIONS OF LAW

1.	The May 1995 RO decision that denied the veteran's claim 
for service connection for cause of death and entitlement 
to DEA is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2005).

2.	Because the evidence presented since the May 1995 RO 
decision is new and material, the claims for service 
connection for the cause of the veteran's death and DEA 
are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a) (2005).

3.	A service-connected disability neither caused nor 
contributed substantially or materially to the cause of 
the veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.312 (2005).

4.	The requirements for DEA pursuant to Chapter 35, Title 38, 
of the United States Code have not been met.  38 U.S.C.A. 
§ 3501 (West 2002); 38 C.F.R. §§ 21.3020, 21.3021 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the appellant under the VCAA.

a. Duty to Notify
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2003 letter sent to the appellant by the RO adequately 
apprised her of the information and evidence needed to 
substantiate the claims.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that pertains 
to the claim(s).  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The May 2003 letter from the RO satisfies these mandates.  It 
informed the appellant about the type of evidence needed to 
support her claim for cause of death, namely, proof of: (1) 
the cause of the veteran's death; (2) an injury, disease or 
event in service; and (3) a relationship between the cause of 
the veteran's death and the injury, disease, or event in 
service.  This letter further apprised the appellant that she 
could prove these elements through submission of the 
veteran's death certificate and other medical records or 
opinions.  Additionally, as the appellant previously had been 
denied service-connection for cause of death in 1995, of 
which she received notice but did not appeal, that decision 
had become final, and therefore, the letter indicated that 
she must submit "new and material" evidence to reopen the 
claims.  The correspondence explained that to constitute 
"new" evidence, it must be submitted to VA for the first 
time and that it could take the form of documents, statements 
from lay persons, medical reports and other similar evidence.  
It apprised the appellant that evidence that was cumulative 
or tended to reinforce a previously established point could 
not qualify as new evidence.  The correspondence additionally 
advised that "material" evidence means additional evidence 
that bears directly and substantially upon the issue for 
consideration.  

The letter asked the appellant for such evidence as the name 
and contact information of the person, agency, or company 
that had records that might support the claims, as well as 
the time frame covered by the records and the conditions for 
which the veteran received treatment.  It clearly disclosed 
VA's duty to obtain certain evidence for the appellant, such 
as medical records, employment records and records held by 
any Federal agency, as well as its obligation to make 
reasonable effort to obtain private records, provided she 
gave consent and supplied enough information to enable their 
attainment.  The correspondence made clear that although VA 
could assist the appellant in obtaining these records, she 
carried the ultimate burden of ensuring that she supported 
her claims with appropriate evidence.  It notified her that 
VA could solicit a medical opinion if the RO deemed it 
necessary to render a decision on the claims.  The letter 
further informed the appellant about potential effective 
dates for compensation depending upon when she submitted 
additional evidence.  The Board finds that the appellant was 
effectively informed to submit all relevant evidence in her 
possession, and that she received notice of the evidence 
needed to substantiate her claim, the avenues by which she 
might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403.

With respect to the Dingess requirements, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims as well as effective 
dates, but she was not provided with notice of the type of 
evidence necessary to establish a rating.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to her in proceeding with the 
issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  This is because the Board's 
determination that a preponderance of the evidence weighs 
against her claims renders moot any question about an 
applicable rating.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the July 
2003 RO decision that is the subject of this appeal in its 
May 2003 letter.  Accordingly, the RO provided proper VCAA 
notice at the required time.


b. Duty to Assist
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the appellant in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

As noted above, the RO, in its May 2003 letter, informed the 
appellant about VA's duty to assist her in obtaining relevant 
Federal and private medical and other records.  As to any 
duty to provide a medical opinion, the appellant did not 
receive such an opinion with respect to the cause of the 
veteran's death, apparently because the RO did not deem such 
an opinion to be "necessary" to render its decision on the 
claims.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  Section 5103A(d)(2) requires the Secretary to 
"treat an examination or opinion as being necessary to make 
a decision on a claim . . . if the evidence of record before 
the Secretary, taking into consideration all information and 
law or medical evidence (including statements of the 
[veteran]) - (A) contains competent evidence that the 
[veteran] has a current disability, or persistent or 
recurrent symptoms of disability; and (B) indicates that the 
disability or symptoms may be associated with the [veteran's] 
active military . . . service; but (C) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim."  See Disabled Am. Veterans v. Sec'y 
of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005) 
(discussing provisions of 38 U.S.C.A. § 5103A(d)).  See also 
38 C.F.R. § 3.159(c)(4)(i); Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1354-56 (2003) 
(discussing provisions of 38 C.F.R. § 3.159(c)(4) and 
upholding this section of the regulation as consistent with 
38 U.S.C.A. § 5103A(d)).

As explicated below, the veteran's aspiration pneumonia and 
Alzheimer's disease were first shown many years post-service 
and there is no competent of a nexus between his Alzheimer's 
disease or aspiration pneumonia and any incident of service, 
nor is there any competent evidence that suggests these fatal 
diseases were caused or aggravated by the veteran's service-
connected neurotic depressive reaction.  Under such 
circumstances, there is no duty to obtain a medical opinion 
with respect to this claim.  See 38 U.S.C.A. § 5103A(d) (West 
2002); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003) (VA has no obligation to provide medical opinion 
pursuant to section 5103A(d) absent competent evidence that 
claimant's disability or symptoms are associated with 
service); see also Duenas v. Principi, 18 Vet. App. 512, 516 
(2005); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  
Moreover, the evidence and information of record, in their 
totality, provide the necessary information to decide the 
claims at issue in this appeal.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 4.2 (2005).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant, and 
thus, no additional assistance or notification was required.  
The appellant has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. New and Material Evidence

a. Law and Regulations
If an appellant does not file an NOD with an RO decision 
within the applicable time period, 38 U.S.C.A. § 7105(c) 
provides that such a decision "shall become final and the 
claim will not thereafter be reopened or allowed. . . ."  38 
U.S.C.A. § 7105(c).   38 U.S.C.A. § 5108, however, provides 
an exception to this rule by requiring the Secretary to 
reopen a claim that has been finally decided and previously 
disallowed "[i]f new and material evidence is presented or 
secured" with respect to the claim.  Fortuck v. Principi, 17 
Vet. App. 173, 178 (2003) ("The Secretary must reopen a 
previously and finally disallowed claim when 'new and 
material evidence' is presented or secured"); accord 38 
C.F.R. § 3.156(a) ("A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence").  

The Board notes that the appellant filed her April 2003 claim 
that is the subject of this appeal after August 29, 2001, the 
effective date of the current version of 38 C.F.R. § 
3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the 2001 amended version of 38 C.F.R. § 3.156(a) controls in 
the present case.  

Section 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck, 17 
Vet. App. at 178.  "Material" evidence, in contrast, is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  In determining whether new 
and material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility."  
Fortuck, supra, at 179.    

If the Board determines that the appellant has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
a veteran has presented new and material evidence, the Board 
"must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)"). 

In addition, 38 U.S.C.A. § 5107 sets forth the standard of 
proof applied in decisions on claims relating to veterans' 
benefits.  An appellant will receive the benefit of the doubt 
when an approximate balance of positive and negative evidence 
exists.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when 
an appellant seeks benefits and the evidence is in relative 
equipoise, the appellant prevails.  Wells v. Principi, 18 
Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  A claim will be denied only if a 
preponderance of the evidence is against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  

b. Analysis
Background 
The appellant filed her initial Application for DIC or Death 
Pension in April 1995, where she listed the cause of the 
veteran's April 1995 death as "Dementia/Alzheimer's, 
[As]piration Pneumonia."  With this Application, she 
submitted a copy of the veteran's death certificate, which 
also disclosed the immediate cause of death as "Aspiration 
Pneumonia," with the underlying cause of death as 
"Dementia/Alzheimer's."  No other causes of death were 
listed.  

In May 1995, the RO issued its decision on the appellant's 
claims for service connection for the cause of the veteran's 
death and entitlement to DEA benefits.  After a review of the 
veteran's case file and death certificate, the RO concluded 
that service connection was not warranted, as the veteran's 
service medical records were negative for any lung disease 
that would have led to the aspiration pneumonia and for 
dementia or Alzheimer's disease.  Because the RO determined 
that the cause of the veteran's death did not emanate from 
service, it also denied the appellant's claim for DEA 
benefits.  In August 1995, the appellant received a notice of 
the decision, which also apprised her of her appellate 
rights.  The appellant did not, however, file an NOD with the 
RO's determination, and submitted no further correspondences 
until she filed the claims at issue in the instant case in 
April 2003.

The Issue on Appeal
The May 1995 RO decision qualifies as a "final" decision 
within the meaning of 38 U.S.C.A. § 7105(c) because the 
appellant did not file a timely NOD in response to that 
decision.  The Board, therefore, lacks jurisdiction to 
entertain the appellant's April 2003 claims for service 
connection for cause of the veteran's death and DEA benefits 
unless, pursuant to 38 U.S.C.A. § 5108 and 38 C.F.R. § 
3.156(a), she supplies new and material evidence with respect 
to the claims that had previously and finally been disallowed 
in May 1995.

The Post-May 1995 Record
As noted above, the record contains no communication from the 
appellant between 1995 and 2003.  In April 2003, the RO 
received the appellant's claim for service connection for the 
cause of the veteran's death and DEA benefits.  She also 
submitted a February 1990 letter at that time, which was 
directed to the veteran, informing him that the RO had denied 
his claim for an increased rating for his service-connected 
nervous condition, as well as his service connection claims 
for hearing loss, stroke, organic brain syndrome and diabetes 
mellitus.  The appellant also offered a copy of her marriage 
certificate and the veteran's death certificate.

In two Statements in Support of Claim, received in April 2003 
and June 2003, the appellant expressed that the veteran 
should have received presumptive service connection for 
diabetes mellitus, as he served in Vietnam and was exposed to 
Agent Orange.  While the appellant acknowledged that the 
veteran's death certificate did not list this disease as an 
immediate or underlying cause of death, she asserted that it 
"was a contributing factor" to his death.  She additionally 
reiterated her intention of filing a claim for dependency 
benefits, although she acknowledged that the RO had denied 
this claim back in the 1995 decision.

Other evidence obtained and added to the file in 2003 
consists of VA medical documents and other records leading up 
to the veteran's death and thereafter, spanning 1990 to 1995.  
These documents disclose the following information relevant 
to the instant case: a January 1990 Report of Contact, 
indicating a referral to a physician pertaining to the 
veteran's diabetes and a cerebral vascular accident; a March 
1990 VA letter informing the veteran that his application for 
nursing home care had been approved; an April 1992 record 
conveying a diagnosis of organic brain disease and dementia; 
a May 1992 VA Patient Transfer Note disclosing a 
cerebrovascular accident, dementia secondary to organic brain 
syndrome and diabetes mellitus, type II; a February 1993 VA 
Patient Transfer Note reporting the veteran's dementia and 
noting that he had developed aspiration pneumonia in January 
1993; a December 1993 Report of Seriously Ill disclosing that 
the veteran was on tube feedings with an acute respiratory 
problem; a September 1994 transcript of a conversation 
between the appellant and the veteran's physician, wherein 
the physician asked the appellant for her consent regarding a 
medical test for the veteran; results from an October 1994 
plasma and cortisol test; a November 1994 Report of Seriously 
Ill indicating the veteran's respiratory problems and 
aspiration; and a February 1995 Nursing Case Plan document, 
indicating the veteran's treatment for respiratory problems.  
Other records from this time period relate to arrangements 
made immediately after the veteran's death, to include the 
appellant's Application for Flag and Burial Benefits, funeral 
arrangements, authorization for autopsy and an inventory of 
the veteran's funds and personal effects.  

In July 2004, the appellant indicated that she had no further 
medical evidence to submit in support of her claims.

In the instant case, upon viewing the evidence in a light 
most favorable to the appellant, the Board finds that the 
post-May 1995 record contains new and material evidence with 
respect to her claims.  See Wensch v. Principi, 15 Vet. App. 
362, 367 (2001) (acknowledging that "veterans enjoy the 
'benefit of the doubt' with regard to factual issues material 
to their claims if the evidence is in equipoise"); accord 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Most of the medical and 
other records submitted in 2003 had not previously been 
offered, and therefore qualify as "new."  Additionally, 
many of these records center around the medical treatment and 
diagnoses of the veteran in the years and months leading up 
to his death, to include indications of dementia and 
respiratory problems, thus rendering this evidence 
"material" to the central issue in this case regarding the 
cause of the veteran's death.  

Because the Board has reopened the 1995 claim, it must make a 
determination on the merits and "review the new evidence 'in 
the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey, 7 
Vet. App. at 405; accord Anderson, 9 Vet. App. at 546.  


III.  Service Connection for Cause of Death & Entitlement to 
DEA Benefits

a. Law and Regulations
Cause of Death
38 C.F.R. § 3.312 sets forth the provisions governing 
benefits relating to the veteran's cause of death.  38 C.F.R. 
§ 3.312.  Specifically, it states that "[t]he death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death."  38 C.F.R. § 3.312(a); accord Timberlake v. 
Gober, 14 Vet. App. 122, 127 (2000).  A service-connected 
disability "will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b); accord Timberlake, supra.  In contrast, a 
contributory cause of death is a service-connected disability 
that is shown to have "contributed substantially or 
materially [to death]; that is combined to cause death; that 
is aided or lent assistance to the production of death."  
38 C.F.R. § 3.312(c)(1); accord Timberlake, supra.  Thus, 
"[i]t is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection," and a contributory cause of death is not 
related to the principal cause.  38 C.F.R. § 3.312(c)(1).  
Determining the veteran's cause of death requires the 
"exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports."  
38 C.F.R. § 3.312(a).    
  
DEA Benefits
A surviving spouse of a veteran who "died of a service-
related disability," or "who died while having a disability 
evaluated as total and permanent in nature resulting from a 
service-connected disability, arising out of active . . . 
service after the beginning of the Spanish-American War" is 
entitled to DEA benefits.  38 C.F.R. § 21.3021(a)(2); accord 
38 U.S.C.A. § 3501(a); see 38 C.F.R. § 21.3020.

b. Analysis
In the instant case, the Board finds that the preponderance 
of the evidence is against the appellant's claims for service 
connection for cause of the veteran's death and, therefore 
the claim for DEA benefits must be denied as a matter of law.

Cause of Death
As noted above, the veteran's death certificate lists 
aspiration pneumonia as the "immediate cause" of his death, 
with an "underlying cause" of dementia/Alzheimer's Disease.  
The Board notes that the veteran was service-connected for 
none of these diseases, and his service medical records are 
silent with respect to any such ailments.  Indeed, the record 
reflects that the veteran did not become diagnosed with 
dementia or a respiratory disorder until many years post-
service in 1992 and 1993, and this 20-year lapse weighs 
against the appellant's claim of service-connection.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).
Additionally, no competent medical evidence links the 
veteran's fatal aspiration pneumonia or Alzheimer's disease 
to his period of service or otherwise relates the veteran's 
death to his period of service.  Further, the post-May 1995 
record fails to provide any competent evidence in conflict 
with the medical findings of the death certificate that might 
indicate that the veteran died as a result of a service-
connected disability, and in fact, the entire record is 
devoid of any such evidence.  In the absence of a showing 
that the veteran's death was caused, either principally or by 
contribution, by such a disability or active service, the 
appellant's claim for cause of the veteran's death cannot 
succeed.

The Board also notes that in her April 2003 claim, the 
appellant asserts that "[w]hile not listed on his Death 
Certificate, Diabetes Mellitus was a contributing factor in 
[the veteran's] death," and she urges in a June 2003 
correspondence that a change in the law recognizing diabetes 
mellitus as a presumptive condition for Agent Orange exposure 
should nullify the new and material evidence requirement in 
this case.  Even if the Board assumes that the veteran should 
have received service connection for diabetes mellitus on a 
presumptive basis and that it should not apply the new and 
material evidence standard in this context, the preponderance 
of the evidence still weighs against the appellant's claim, 
as the evidence of record does not indicate that the 
veteran's diabetes mellitus in any way led to his death, to 
include causing or aggravating his terminal aspiration 
pneumonia and Alzheimer's disease.  The death certificate 
specifically attributes the veteran's death to two causes: 
aspiration pneumonia and dementia/Alzheimer's Disease, not to 
diabetes or any other disease.  Additionally, while the Board 
recognizes the appellant's assertion with respect to the 
cause of the veteran's death, as a layperson without medical 
training, she is not competent to provide such an opinion.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996); Espititu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As a result, her 
own assertions are not probative to the critical issue in 
this case of what led to the veteran's death.


DEA Benefits
The Board reaches the same conclusion with respect to the 
appellant's claim for DEA benefits.  The record does not 
support a finding that the veteran died as the result of a 
service-related disability, and, at the time of his death, he 
did not have a total disability rating, but only had a 30 
percent evaluation for neurotic depressive reaction.  
Moreover, as the Board in this case has denied service 
connection for the cause of the veteran's death, the 
appellant is not eligible for DEA benefits, and entitlement 
to such benefits is not warranted as a matter of law.  38 
U.S.C.A. § 3501(a); 38 C.F.R. §§ 21.3020, 21.3021; see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, 
not the evidence, is dispositive, a claim for entitlement to 
VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement).  Therefore, the appellant's claim for DEA is 
denied.


IV. Conclusion
For the reasons stated above, the Board finds that service 
connection and entitlement to DEA benefits are not warranted.  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine does not apply to the 
instant case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert, 1 Vet. App. 
at 56.  









ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DEA under Chapter 35, United States Code is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


